  Case 18-05744         Doc 35     Filed 03/25/19 Entered 03/25/19 12:34:51              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-05744
         ROBYN S EVERETT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2018.

         2) The plan was confirmed on 04/23/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/05/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 03/15/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-05744        Doc 35      Filed 03/25/19 Entered 03/25/19 12:34:51                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $1,966.50
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $1,966.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,878.70
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $87.80
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,966.50

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                     Unsecured         151.00           NA              NA            0.00       0.00
BMO HARRIS BK NA               Unsecured            NA         732.54          732.54           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      6,000.00     11,496.20        11,496.20           0.00       0.00
COMMONWEALTH EDISON            Unsecured      1,021.26         965.01          965.01           0.00       0.00
CONSUMER ADJ                   Unsecured         575.00           NA              NA            0.00       0.00
Convergent Outsourcing         Unsecured         187.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT LP           Unsecured         493.00           NA              NA            0.00       0.00
CREDIT PROTECTION ASSOC        Unsecured         965.00           NA              NA            0.00       0.00
CREDITORS COLLECTION BUREAU Unsecured             68.00           NA              NA            0.00       0.00
CREDITORS COLLECTION BUREAU Unsecured             94.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         265.00           NA              NA            0.00       0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured      4,945.00            NA              NA            0.00       0.00
FIFTH THIRD BANK               Unsecured     29,875.00            NA              NA            0.00       0.00
ICS Inc                        Unsecured         725.00           NA              NA            0.00       0.00
LVNV FUNDING                   Unsecured         787.00        875.59          875.59           0.00       0.00
MCSI/RMI                       Unsecured         270.00           NA              NA            0.00       0.00
MIDLAND FUNDING                Unsecured         532.00        532.21          532.21           0.00       0.00
MIDLAND FUNDING                Unsecured         639.00        638.94          638.94           0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         107.00           NA              NA            0.00       0.00
Source Receivables Man         Unsecured         105.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA         226.36          226.36           0.00       0.00
WESTLAKE FINANCIAL SERVICES    Secured       10,900.00           0.00            0.00           0.00       0.00
WESTLAKE FINANCIAL SERVICES    Unsecured      9,119.00     17,366.38        17,366.38           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-05744         Doc 35      Filed 03/25/19 Entered 03/25/19 12:34:51                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $32,833.23                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,966.50
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $1,966.50


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
